Name: Commission Regulation (EC) No 814/97 of 5 May 1997 amending Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity;  civil law;  beverages and sugar;  production
 Date Published: nan

 6 . 5 . 97 | EN I Official Journal of the European Communities No L 116/21 COMMISSION REGULATION (EC) No 814/97 of 5 May 1997 amending Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year HAS ADOPTED THIS REGULATION : Article 1 Article la of Regulation (EC) No 2177/96 is hereby amended as follows : 1 . The word 'contracts' is replaced throughout by 'contracts or declarations '; 2 . The following subparagraph is added to paragraph 1 : 'Transfers of rights and obligations as provided for in the first subparagraph shall also be permitted in the case of producers who wish to deliver white wine instead of red wine for preventive distillation under contracts or declarations submitted for approval to the competent intervention agency by 25 January 1997 at the latest .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 38 ( 5) thereof, Whereas deliveries of wine for distillation are subject to the conclusion of contracts or declarations in accordance with Articles 4 and 5 of Council Regulation (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations involving wine and the by-products of wine-making ^), as last amended by Regulation (EC) No 2468/96 (4); whereas the possibility of transferring rights and obligations under contracts provided for in Commission Regulation (EC) No 2177/96 (5), as last amended by Regulation (EC) No 510/97 (6), must ac ­ cordingly apply to the contracts and declarations concerned; whereas, for the sake of equality, such transfers of rights and obligations must be permitted not only between producers but also between red wine and white wine delivered by one and the same producer; Whereas distilleries, in particular in some wine-growing regions, are facing insurmountable difficulties in meeting the time limits laid down for wine deliveries; whereas the final date for deliveries of wine should accordingly be put back to 31 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Article 2 In Article lb (4) of Regulation (EC) No 2177/96, the date '30 June 1997' is hereby replaced by '31 July 1997'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2 ) OJ No L 83 , 25 . 3 . 1997, p. 5 . 0 OJ No L 202, 14 . 7. 1989 , p. 14 . (4) OJ No L 335, 24 . 12 . 1996, p. 7 . ( 5) OJ No L 291 , 14 . 11 . 1996, p. 17 . (*) OJ No L 80 , 21 . 3 . 1997, p. 9 .